Situation in China after the earthquake and before the Olympic Games (debate)
The next item is the Council and Commission statements on the situation in China after the earthquake and before the Olympic Games.
President-in-Office. - (FR) Mr President, Commissioner, ladies and gentlemen, China is a strategic partner of the European Union. Our political and trade relations are particularly strong; I would point out that the European Union is China's largest trading partner.
China's involvement at international level, like the resolution of major regional and global issues, is of great importance to the European Union. The Union also has the aim of encouraging development and reforms in China for the benefit not only of the country itself but also, given its size, of the entire planet, and it is in this context that we have followed with grave concern the consequences of the earthquake that hit Sichuan Province in May and assessed the scale of this disaster; with more than 70 000 dead and 18 000 missing, the final toll, unfortunately, is likely to exceed 80 000. In addition, more than 5 million people have lost their homes. For several weeks, the earthquake and its great human and material losses have led China to mobilise its entire state apparatus, and the international community has recognised the efforts made by China to respond quickly and effectively to the disaster.
The European Union responded swiftly by providing humanitarian aid; the Community Civil Protection Mechanism was immediately activated on 13 May to coordinate in-kind contributions from Member States; aid totalling EUR 25 million provided by the European Union, including the Member States - EUR 2.2 million of which were contributed by the Commission - has been channelled through the Red Cross.
Broadly speaking, we feel that China has played an effective role during relief operations and that, with the assistance of the international community, it is making considerable efforts to mitigate the consequences of the disaster. The Chinese authorities have been very open to foreign aid and media coverage of this event; therefore, we pay tribute to them for their outstanding relief and reconstruction efforts.
On the other hand, as you are aware, we have all followed closely and with some concern the events that took place in Tibet, and we are continuing to keep a close eye on further developments in the region. In the declaration made by the Slovenian Presidency on 17 March on behalf of the European Union, the EU expressed its deep concern about the ongoing reports of unrest in Tibet and conveyed its deepest sympathy and condolences to the families of the victims. It called for restraint on all sides and urged the Chinese authorities to refrain from using force, as well as calling on demonstrators to desist from violence.
In our messages to the Chinese authorities, we have asked that a dialogue be established with the Dalai Lama in order to discuss key issues, such as the preservation of culture, religion and Tibetan traditions. We have also urged that information be transparent and that the media, diplomats, tourists and UN agencies be allowed free access to Tibet. Tibet was reopened to tourists in mid-June.
We also welcomed the informal meeting held on 4 May between the Chinese authorities and the envoys of the Dalai Lama; we believe that this is a step in the right direction and we have expressed the hope that this will lead to a further round of constructive dialogue with the Dalai Lama. The Chinese authorities and the representatives of the Dalai Lama met again on 1, 2 and 3 July in Beijing. It is, of course, too early to comment on this recent round of talks, but we hope that both sides will proceed in a constructive manner.
The Chinese authorities have confirmed that the central government in Beijing and the representative of the Dalai Lama have agreed to continue their contacts and consultations; they also expressed the hope that Tibet could be opened to journalists and other people in the near future, once public order had been restored in the province.
As far as attendance at the opening ceremony of the Olympic Games is concerned, each Member State will decide the level at which it wishes to be represented. Allow me to point out in this respect that China has said on several occasions that it would extend a warm welcome to all European Union leaders.
After having consulted with all his counterparts in the European Council, the President of the Republic has announced his intention to attend the opening ceremony in his dual capacity as President of the French Republic and President-in-Office of the Council.
Mr President, Commissioner, ladies and gentlemen, that concludes the information that I wished to bring to your attention today.
Member of the Commission. - Mr President, I am convinced that strategic EU-China relations are vital for the European Union, and I believe they are for China too, as well as for the rest of the world.
Looking back, this spring has been a test for EU-China relations. The unrest in Tibet led to widespread protests in Europe and to the disruption of the Olympic Torch relay in several European capitals. The latter events in turn led to a surge of nationalist feeling in China and to anti-Europe feelings, which translated into boycott campaigns against European interests in China. As a result, concern was rising about the widening gap between Chinese and European public opinions and perceptions of each other.
These developments were, fortunately, rather short-lived. Two events were instrumental in reversing the emerging trend. One was the Commission visit to Beijing on 24-26 April, in which I participated with President Barroso. The other was the consequence of the terrible earthquake which affected the province of Sichuan in May.
Let me take each of those in turn. First, our visit at the end of April focused on sustainable development and climate change but also provided an opportunity to raise EU concerns about the situation in Tibet directly with the Chinese leadership. You will remember that, when I spoke in this House on 26 March, I called for a restart of talks between the representatives of the Dalai Lama and the Chinese Government. During the talks in April, President Hu Jintao announced to us that China would shortly resume talks with the representatives of the Dalai Lama. This had been a key request of the European Union.
This outcome of our visit to Beijing proved that the Commission's consistent approach of constructive engagement with China brought tangible results and was thus the right approach.
The other event that marked a turning point in China's relations with the rest of the world was, as has already been said by the President-in-Office of the Council, the earthquake in Sichuan. The scale of the human catastrophe provoked by the earthquake and the suffering of the people were enormous: 70 000 persons were reported killed and up to 10 million were displaced.
This gave rise to an outpouring of international sympathy and support for the victims. More importantly, the Chinese Government reacted in a swift and well-coordinated way on the earthquake, deploying over 130 000 soldiers for the rescue and allowing the press free access to the affected areas. This reaction cast a more positive light on modern China.
The President-in-Office of the Council has already mentioned what we as the European Union as a whole have been donating, and therefore I do not need to say anything about it. Let me immediately go to the situation as it is today.
Three events between now and the end of the year will have a crucial impact on EU-China relations from the Chinese point of view, and I think it is the same for us: the Beijing Olympics, the ASEM summit which will take place in Beijing on 24-25 October, and the EU-China Summit due to take place on 1 December in France. During this time the Chinese leadership will be particularly sensitive to messages coming from abroad. Now, more than ever, we need to avoid any misunderstandings and continue our policy of constructive engagement.
The situation in Tibet will continue to focus attention during these months. Today we can say that we are back to a pre-14 March situation, because the talks between the Chinese Government and the representatives of the Dalai Lama resumed in early May and a new round of talks took place last week; but I agree that we do not yet have a full assessment. We will continue to encourage both sides to continue their talks in a fruitful and result-oriented way.
Last month, on 24 June, China also took a positive step by reopening access for foreign tourists to Tibet. Although controlled visits by diplomats and foreign journalists have been taking place since March, we continue to urge them for full access for foreign journalists.
With regard to the Olympic Games, we all hope that there will be a chance for China and the world to come closer together. We wish China success in this.
The ASEM Summit in October, in which I will participate, will be a good opportunity to underline our relations with China and, in doing this, to bring forward important global issues.
In conclusion, I hope that, at our next EU-China summit in particular, we can make concrete progress on a number of issues of mutual importance, such as climate change, ongoing negotiations to conclude an EU-China partnership and cooperation agreement, human rights, and economic and trade issues. Those are our goals between now and 1 December. I think it is vital that the EU-China strategic partnership continues to be developed in a steady way, one which also takes into consideration the concerns that exist.
on behalf of the PPE-DE Group. - (DE) Mr President, Mr President-in-Office, Commissioner, my Group wishes to refer first of all to the resolution on the natural disaster in China and on the situation in Tibet that the European Parliament adopted by a large majority on 22 May of this year.
The PPE-DE Group hails the dedicated commitment of the Chinese Government to the reconstruction of the areas hit by the earthquake. At the same time, however, we expect the Chinese Government to ensure that the new houses and other new buildings are built to withstand earth tremors, for we must remember the sad fact that structural defects led to the collapse of many schools and that many pupils lost their lives. We expect this matter to be investigated and those responsible to be called to account.
Die PPE-DE Group notes with grave concern that the Chinese Government has not yet taken the opportunity offered by the organisation of the Olympic Games to improve respect for universal human rights in China. On the country, intimidation of Chinese citizens and restrictions on representatives of the media appear to be even more prevalent in the run-up to the Olympics.
For this reason we call on the Chinese Government to establish universal civil rights, particularly freedom of the press, in time for the Olympic Games and to continue to guarantee them thereafter.
(Applause)
Lastly, the PPE-DE Group calls on the Chinese Government to show goodwill in the current talks with the Dalai Lama and to bring them to a positive conclusion, which should include provision for the cultural autonomy of Tibet. We would deem it unacceptable if the Chinese Government were to use these talks to tide itself over the period of the Olympic Games, only to have them break down afterwards.
We expect an outcome that boosts cultural autonomy and human rights in Tibet.
(Applause)
on behalf of the PSE Group. - (CS) Ladies and gentlemen, first of all I should like to express my admiration for the way the Chinese authorities have been dealing with the aftermath of the destructive earthquake that shook the province of Sichuan and affected almost 10 million people. I welcome the fact that China immediately opened its borders to foreign aid and I can promise, in the name of the PSE Group, that we will continue doing everything possible so that European aid is delivered in a fast and effective way. Regarding Tibet, I welcome the re-establishment of contacts and the two rounds of talks that have taken place between the Chinese authorities and envoys of the Dalai Lama. I think that this is a good start, considering what the March events were like, and I also believe that these contacts and talks will continue until a solution acceptable to both sides is found. China recently re-opened Tibet to foreign tourists and, according to The New York Times, more than 1 000 Tibetans detained after the March demonstrations have already been released. However, I still want to call on the Chinese authorities to give, to the families of those who are still under detention, at least information about their whereabouts. Regarding the Olympic Games, I wish both China and the International Olympic Committee good and successful games because I am convinced that these games, if successfully organised, can help to improve the human rights' situation in China.
on behalf of the ALDE Group. - (IT) Mr President, ladies and gentlemen, nobody here would question the importance of relations of all kinds with the Chinese government and even less the solidarity resulting from the earthquake. The statement that the President-in-Office has made does, however, raise a problem. That statement says absolutely nothing about the role that this Union can and must play in fostering the civil and political rights of everyone living on Chinese soil, in Tibet and not just in Tibet.
(Applause)
I should like to say a word on this, because otherwise welcoming the fact that foreign tourists have been allowed in again, without saying a word about everything that has happened, about the convictions, the public trials, the militarisation of Lhasa when the Olympic torch was passing through, the freedoms that continue to be denied, the torture which continues to be handed out, is a rather one-sided way of tackling a problem. The reaction to that one-sided approach may well be to brand it ingenuous, idealistic and meaningless, because there are people who think about serious things, about good relations with China, and then there are people who think about ingenuous and inconsistent things, i.e. us.
That is the outcome of a statement such as the one you have made: nor have you mentioned the Uighur people simply because they do not have a transnational leader supporting non-violence, such as the Dalai Lama, and I believe that that is serious when we are talking about China. That Europe is then a Europe which says, while all this is going on: 'it is up to each Head of State to decide whether or not he is going and we French have meanwhile consulted our partners and we shall go as the Presidency of the European Union'. What Presidency is that? What European Union is that? That is the Europe of nations and China will rightly consider that the Europe of nations lacks the ability to come up with a policy able to force it do anything to respect the human rights of Chinese and other citizens.
(Applause)
It is very hard to ask a speaker to break off, especially when he is in full flow, but do try to keep to your speaking time.
on behalf of the UEN Group. - (PL) Mr President, I would once again like to draw your attention to the incontrovertibly catastrophic political situation in Tibet. As the Olympic Games draw nearer, the authorities in the People's Republic of China are intensifying their policies as regards this province. Sending the army into Tibetan monasteries on the pretext of looking for arms and terrorists has become a regular practice. The result of these actions is the requisitioning of art works collected in those locations and this is accompanied by the destruction of religious objects. Information from independent research institutions and human rights organisations tells us of the latest such event, which took place in the Tsendrok monastery in the Province of Amdo Maima. The Games start in less than a month. Every day that passes shows that the belief that we had that there would be changes in internal Chinese policy because of the Games has been groundless. I do, however, hope that Europe's interest in this matter will not become extinguished together with the Olympic flame in Beijing.
on behalf of the Verts/ALE Group. - (FR) Mr President, Mr President-in-Office, congratulations on making hypocrisy, lies and cant into an Olympic event. Enough is enough! You are behaving in the way that governments behaved for years in the face of Soviet Communist totalitarianism. It is always the same old story, and it is always the same old yarn that you spin for us here.
You talk about the state of play of the negotiations. If you ask the Tibetans how the negotiations went, they will tell you that they were subjected to constant humiliation throughout the negotiations and faced ongoing blackmail - in this respect, the Dalai Lama and his representatives were treated in the same way that Brezhnev had treated Dubček - to the effect that 'if you move, we'll shoot the lot of you'. This is what was said during the negotiations, and now the President-in-Office, the President of the French Republic, will say 'Well done, China! You show us what to do when someone moves.' This is Chinese overblown response, just as Sarkozy's mention of 'cleaning the suburbs out with a high pressure hose' was an overblown response.
That is the truth; and then you say that this is a Europe of values. On what basis, when and how? Well, now that everyone is present - and this is Black Wednesday for this House - I would congratulate the President of the Socialist Group and the President of the PPE Group, they are all here. To say what, exactly? To say what, here today? Everyone tells me that 'things will get better thanks to the Olympic Games'.
In 2001, we said that, if we give the Olympics to the Chinese, things will get better. Since 2001, nothing has happened and things are going from bad to worse. So, what are you telling us? That, in four weeks, things will get better? Why should they get any better? The Chinese are prevailing. The Chinese Communist Party is prevailing. The tougher they get, the more you sink to your knees; and the more you sink to your knees, the more they triumph.
Why do you think that this should change? They will control everything at the Olympic Games. They will control the radio stations, they will control the television networks, but they will not control Sarkozy, that is true. They will even invite him to dinner with chopsticks. It will be really nice. They will fawn all over him and act all touchy-feely-cuddly. Then, Sarkozy will say: 'that's three nuclear power stations and 36 high-speed trains', and I do not know what else. This is abhorrent. It is despicable, and I believe that, if Europe does not wake up, if we continue to project this image of a Europe of merchants, incapable of defending the most fundamental rights in Europe or elsewhere in the world, well, it is not worth our while to build Europe, and this is what we should be saying to the President-in-Office of the Council.
(Loud applause)
on behalf of the GUE/NGL Group. - (CS) Thank you, Mr President. It is always more difficult to see the beam in our own eye than the splinter in someone else's eye. In the first place, I should like to express my sympathy to the victims of this huge disaster and also my admiration, just like my fellow Member, Mr Rouček, of the way in which the Chinese Government reacted in order to help the victims. I also want to thank the Commission, which was unusually quick in providing financial aid, and to say that I am certain that there will be no limit to this aid. I think that I speak for the majority of us when I say that we want the Olympic Games to be conducted safely and in the spirit of fair play, and not just in the stadiums. Of course we respect the typical aspects of Chinese history and culture. However, these two events give us more opportunity to conduct an even more intense dialogue and to achieve tangible results, in discussions with our partners from the People's Republic of China, both in regard to ecology and human rights.
on behalf of the IND/DEM Group. - (NL) On the afternoon of Wednesday, 18 June I had an appointment with three respectable, peaceable Chinese citizens at a hotel in Beijing. Barely an hour before we were due to meet I learned that two of them had been picked up by the security service and the third had been officially warned not to talk to me. The two who had been detained were released about 31 hours later. The official line was that they had not been released because they had not been arrested, merely 'interviewed'.
Whatever the case, the Chinese authorities clearly wanted to prevent any personal contact between a member of the European Parliament and these three Chinese nationals. But I fully understand their abominable behaviour. Beijing certainly could not expect three leading representatives of the flourishing protestant house churches to trot out good propaganda about the Olympics. On the eve of this grandiose sporting spectacle, the members of protestant churches that are not officially registered are being subjected to increasingly harsh religious persecution.
China's progressive leaders prefer to keep the harrowing details of this repression firmly under wraps. Naturally. After all, what honour is there in sentencing a simple minister of Beijing house church to do forced labour? For three years he had to spend ten to twelve hours a day making footballs for the upcoming Olympic Games. Enough said about the Chinese form of forced labour!
And what are we to make of Chinese officials who had members of the house churches arrested for rushing to give practical help, voluntarily and out of deeply-held altruistic belief, to the victims of the terrible earthquake in Sichuan Province? That was really beyond the pale. Mr President, long before the start of the Olympic Games in China, I would argue that Beijing has extinguished the Olympic flame by its flagrant disregard for fundamental rights!
Mr President, I wish to begin by expressing my condolences to the relatives of those who lost their lives and those who have suffered from the earthquake.
But I want in particular, if I may, to address my remarks to Mr Jouyet for his declaration today that President Sarkozy, who comes here tomorrow, will attend the opening ceremony of the Olympic Games.
I would like to recall the editorial in today's local newspaper, Les Dernières Nouvelles d'Alsace: 'L'Europe a capitulé' - Europe has capitulated. Not only is President Sarkozy going to the Olympic Games, but also, on 16 June, broadcasts by a group that broadcast into China via Eutelsat, with the permission of the French authorities, were suspended. This has been done before. On this occasion I beg the French Government to allow NDTV to resume their broadcasts.
I am submitting today, to the United Nations rapporteurs on torture and religious freedom, a dossier relating to some of the people I had contact with when I was in Beijing two years ago. Mr Cao Dong continues to be tortured in a prison in north-east China. Mr Niu Jinping was re-arrested on 20 April 2008 and is being tortured. His wife, Ms Zhang Lianying, has been tortured many times and has been imprisoned four times. I am putting on my website a dossier of 50 sorts of torture that she is suffering. Mr Gao Zhisheng, a Christian human rights lawyer, I know was very badly treated earlier this year. He remains under house arrest. Mr Hu Jia was arrested after giving evidence to the European Parliament's Subcommittee on Human Rights.
This is an arbitrary, brutal and paranoid regime. We should keep politics out of sport; we should keep Mr Sarkozy away from Beijing.
(Applause)
Mr President, like many people here, seven years ago when the Olympic Games were awarded to China I had serious reservations. But they were awarded only after a string of assurances had been given by the authorities that minority rights would be respected, that there would be an end to the torture and abuses and that the well-documented human rights violations would be addressed.
Fast forward to today and we know that our worries are as great as ever, if not more so. Others have spoken about the abuses. Mr Cappato was eloquent on Tibet, and Mr Cohn-Bendit and others also spoke. We know about the violations of natural justice. China executes more people every year than all the other countries in the world put together. I think it will be to Europe's shame next month if President Sarkozy and a line of EU Heads of Governments and Presidents and princes stand there and shake hands with the Chinese leaders, thereby giving them credibility when they do not deserve it and giving them the green light to carry on in the same vein as they have been doing. The Olympic Games should be about the Olympic ideal and what is going on in China at the moment contravenes that.
(NL) As chairman of the Delegation for relations with China I agree with the Commissioner when she says that we have strategic ties with the Chinese and that these are important to both of us. We are aiming of course for economic ties, but more than that. I think we need to keep emphasising that.
There are two other things I regard as important: individual human rights and freedom of expression. These are issues which we raise again each time we have contact with the Delegation or members of the Delegation, with our Chinese colleagues. We disagree, but we discuss them and we try to exchange ideas and arguments. It is difficult, it is sometimes hard work, but it is something that Parliament must continue to do unceasingly.
Have we made progress? Too little and too slowly perhaps; but I think we have made progress. I would urge the European Parliament not to forget that we need to maintain contact with the Chinese and keep on raising these issues, however difficult it is, however tiresome and however frustrating sometimes. But I think it is the only way forward. Because the fate of the Chinese will be decided not here in this chamber but in China and by the Chinese themselves. They are the ones we need to convince, not ourselves.
(DE) Mr President, there has been a wave of global sympathy for the victims of the devastating earthquake in China on 12 May. A considerable amount of international aid has poured into the country, yet within its borders distinctions have been made, anti-separatist measures going hand in hand with disaster-relief efforts. It is utterly irrelevant whether people belong to the majority or a minority - they surely need to receive aid. There should be no more calls to celebrate differences; that is an impracticable notion. China would be well advised to open up at long last. This would include free access to all parts of China for foreign observers and journalists. NTDTV, the only uncensored television station in China, must be allowed to resume its transmissions without delay.
Many Heads of State or Government have not yet acted on the recommendation made by our European Parliament that they refrain from attending the opening ceremony for the Olympic Games. We support the position adopted by Angela Merkel in Germany, by the British Prime Minister, Gordon Brown, by our own President, Hans-Gert Pöttering, and by other leading public figures, who have decided to stay away from the ceremony on 8 August. The President of France, Nicolas Sarkozy, has said that his position will depend on the outcome of the negotiations between the Chinese and the representatives of the Dalai Lama. The negotiations have been fruitless and will remain so; it follows that he will have to stay in Paris.
(Applause)
Before the Games, let me remind you of the Tibetans' plight. There were more than 200 dead following the protests of 14 March, and 5 000 Tibetans have been imprisoned, most of them without trial. Thousands have sustained injuries as a result of physical violence used in the process of patriotic re-education. That, Mr President, is meant as a reminder to those who still intend to set off for Beijing.
(Applause from the Verts/ALE Group)
(HU) Thank you for the floor, Mr President. Organising the Olympics is a challenge from every perspective, but it is also an extraordinary opportunity for Chinese citizens to show the world that they have understood the universal values and spirit of the Olympics. 'One world, one dream': the slogan of the Beijing Olympic Games fully highlights and faithfully represents the fundamental principles of the Games. I trust that the Olympics will ensure an excellent opportunity for us to deepen and extend our cooperation and dialogue with China in many areas.
However, we must not forget the earthquake in May and the destruction that left many tens of thousands dead and made millions homeless. We must assure the country of our support in difficult times, but we must always remind the leadership of the importance of democratic reforms, and give constructive criticism in many areas.
I am one of those who believe that the European Union must continue results-oriented dialogue on human rights with China, but we must accept that the results will only come about step by step. And yes, the results are coming: just a few days ago, a direct air connection started up again between China and Taiwan after a gap of many decades. Discussions with the Dalai Lama have started again. Here, too, we are interested in results-oriented, pragmatic dialogue that takes into account Tibetan and Chinese values and points the way to the future. Thank you very much.
(NL) Mr President, the Olympic Games open in Beijing on the 8th day of the 8th month of 2008. Eight is a lucky number in Chinese culture and is associated with good fortune and prosperity. I hope this date may prove lucky for the people of China. Economically, China is doing very well indeed. 'It doesn't matter if a cat is black or white, so long as it catches mice', as Deng Xiaoping used to say. He opened up the country to foreign capitalist investment. Little by little the Chinese economy is being liberalised. China is now a solid partner for economic development. It is happy, for example, for its currency to be pegged not only to the dollar but also to the euro and other currencies. China has a constructive role in the world economy.
Where human rights are concerned things are not good, regrettably, and certainly not when it comes to the human rights of China's own population. I find it disappointing that on the occasion of a festive event like the Olympic Games restrictions are being placed on the Chinese-language satellite broadcaster which transmits from the West. I hope the Chinese authorities will use the opportunity of the Games to show their people that rules apply not only in the sporting arena, but above all to the duty incumbent on officialdom to respect human rights and freedom of expression.
(PL) Mr President, 69 000 people died as a result of the earthquake of 12 May 2008, over 18 000 are missing and the number of wounded is over 37 000. This event has shaken not just the Chinese, but also the entire world. I was probably the only person in the House today who was present at that time: I was in Beijing and Shanghai and I saw the solidarity of those people, the Chinese, who identified with the victims and the tragedy.
Taking advantage of this opportunity, I would like to express my admiration for the thousands of rescue personnel and volunteers from the whole world, from Taiwan, Japan, Australia and above all from China, whose solidarity and commitment in these tragic circumstances deserve special praise. The actions taken by the European Union should also be recognised. The Chinese government, with the support of local authorities, allocated the sum of EUR 10 billion to help disaster victims. The total foreign support received by Beijing amounted to EUR 5 billion. Most of these funds came from the Chinese diaspora living in different parts of the world.
I believe that activities directed towards specific humanitarian assistance are more useful, and that dialogue is more successful than slogans and calls for boycotts and protests.
Mr President, this House must promote statesmanship, which sadly today it is not doing.
Ten million homeless people is an enormous disaster - the worst in the world. We saw a people-concerned, people-centred Chinese Government and leadership in action in an area which has one of the biggest populations, including more than one million Tibetans. Unlike in Burma where the rulers did not and do not care, the Chinese Government demonstrably cares for its own people. This was self-evident to anyone who saw the relief effort.
Human rights in China cannot be decided by other countries, powers, organisations or people in the rest of the world. It can only be decided by the 1.3 billion Chinese population for themselves. We well know that this population can be articulate, can demonstrate and show their anger, and they do show it when something is wrong.
The human rights situation in China is improving and can be improved further. Parliament and my colleagues shouting about it is not going to make any difference. We are, as usual, deluding ourselves about how important we are. It will be the Chinese people who, having been lifted out of poverty, will ask for themselves greater democratic expression. Four hundred million people have been lifted out of poverty - a remarkable achievement. But the Chinese people are afraid. By turning our backs on them as we did over the Olympic Torch, we only infuriate the people of China, not their government. This distinction is important and should be understood.
(ET) Colleagues, through the ages the Olympic movement has striven for a better world. The great event about to begin in Beijing has helped draw attention to Tibet and human rights. Dialogue between Beijing and the Dalai Lama must definitely continue. By giving China the opportunity to host this worldwide sporting event, the International Olympic Committee imposed the very clear condition that by the year 2008 China should respect human rights. We know that this has not happened.
The Olympic Games has never been all about sport. The principles of the Olympic Charter echo those of the EU to a considerable extent, I refer to citizens' basic rights and human rights where no compromise is given. The Charter states that the host country is required to uphold human dignity and not to oppress citizens on grounds of nationality or religious belief. As a result I share the view that President Sarkozy's place is in Paris in front of his TV, not in the Olympic stadium in Beijing.
(ES) Mr President, the experience of the Olympics being held in China has taught us a lesson: if you are systematically going to violate human rights, you need to be a large, economically strong nation; not a Zimbabwe or a Cuba. Nor indeed a Burma. You need to be a country where hundreds of western firms have a base, a country where millions of people work in conditions akin to slavery. You have to be a country with grandiose and aggressive style, and then Europe will bow and scrape to you.
(FR) Mr President, I offer my condolences to the relatives of the victims of the earthquake and I wish to express my sincere sadness. However, there are other issues that we must discuss and I say this especially to the Council, for I recall the remarks made by President Sarkozy a few months ago, at the time of the incidents in Tibet.
What we have just heard is a proposal to turn sports into bad politics and politics into a ridiculous sport, and this is unacceptable. It is unacceptable that President Sarkozy is going to represent the European Union in Beijing without visiting the political prisoners there. It would be shameful for our leaders to go to Beijing without uttering a single word about the harsh reality of the situation. That would be shameful, and these leaders could then no longer appear with dignity before the European institutions. It is essential that we come back to this issue in September.
(EL) Mr President, just one month before the Beijing Olympic Games, China is still experiencing the tragic impact of the earthquake. Unfortunately, it took an earthquake with thousands of casualties and homeless people for the Government of the People's Republic of China to realise that solidarity from the nations that offered to help was essential.
However, this obliged China to open up its borders, thus enabling all the mass media and humanitarian aid agencies to reach areas where, until then, one could hardly get to even as a visitor.
The events that followed the earthquakes in China led to a softening, which has resulted in the whole world now being concerned with the peaceful coexistence of the peoples. The Olympic flag and the sacred flame of ancient Olympia will hold the ideal position among the things that separate us, but also, above all, among the things that unite us.
(DE) Mr President, when President Sarkozy spoke out in the wake of the unrest in Tibet, I had a great deal of admiration for France in its role as guardian of human rights. Since then the situation has become far worse, with the number of detainees reaching record levels.
The situation in Tibet has never been so tense. Censorship of the media has never been so rigid as it is now. And in my view the President's reaction is a slap in the face for those who are campaigning for human rights. We are thwarting the hopes of all those people in China who are relying on our pressure to help them in their efforts to introduce democracy in China.
Mr President, the International Olympic Committee justified their granting of the 2008 Olympic Games to China by claiming that this would help open the country up to improvements in its human rights situation.
However, Chinese authorities have not heeded international calls to stop pursuing their follow-up to the riots of 14 March 2008 in Tibet. Participants in the protest are still being traced, detained and arbitrarily arrested and their families are being given no information as to their whereabouts, although this is required by Chinese law.
I call on China to abide by the public commitments it has made regarding respect for human rights, minority rights, democracy and the rule of law. This was the deal struck with the IOC when it agreed to allow China to host the games in the first place.
This is a historic and unique opportunity for China to demonstrate its willingness to improve its human rights record to the world but in my opinion we are not seeing sufficient progress in this regard.
Mr President, I support the Olympic Games being held in Beijing, but I also urge the European governments and institutions to demand that China abide by its commitments regarding human rights, namely those undertaken in order to have the Olympic Games in Beijing.
This requires that the European representatives who will - or will not - be attending the Olympic Games use this opportunity to draw attention to the situation of human rights in China. It is very serious. There are many people in jail, including Hu Jia, who was jailed after speaking to us here in the European Parliament via a video-conference. We cannot accept that these people will continue to be kept in jail for no account by the Chinese authorities.
(PL) Mr President, many countries and their leaders, including those in Europe, are keen to have good contacts with China in order to obtain lucrative contract or economic agreements, paying scant attention to the lack of democracy and the failure to respect human rights in China. World opinion, world leaders and global institutions should act together and should apply various types of pressure in defence of such values as freedom, human rights and democracy. If we are divided then we will not be able to act together and we will have little effect. The Olympic Games are a good opportunity for such measures. The international community should act to help a population that has suffered as a result of the tragic earthquake.
President-in-Office. - (FR) Mr President, ladies and gentlemen, firstly, it was not the European Union which decided, back in 2001, that the Olympic Games should be held in Beijing; it was the International Olympic Committee.
Secondly, as you have said, the Olympic ideals do exist, but they are not about politics, they are about sports, something that the International Olympic Committee is saying over and over again.
Thirdly, I do not know if the best way to fight for human rights in China and to have a comprehensive dialogue is to ease one's conscience by saying 'I'm not going to go, but I'll still watch the opening ceremony on television', as a Member said just now. I do not think that the problem really revolves around this issue. I note, moreover, that a number of Members from various political groups and of varying persuasions have also expressed their views in your House on the dialogue that we should have with the Chinese authorities.
Whatever the current difficulties, we must continue to make the most of the EU's relations with China. Only a strong Union will enable the two sides to conduct open discussions - that we all have been advocating - on any issue, even those that appear to be the thorniest; the European Union did not wait for the events to take place in Tibet to initiate such a dialogue. We want to establish dialogue with China on an increasing number of issues of bilateral and global concern that are not purely commercial - it is a gross misrepresentation to suggest otherwise. This point was also made by Mrs Ferrero-Waldner. We need a comprehensive dialogue with China because that country has an important role to play in the international community, and we must do everything we can - the Olympic Games are also a means to that end - to ensure that China is more effectively integrated into the international community.
In addition, I should like to point out that we shall have to hold strategic dialogue with China, particularly at the forthcoming summit to be held under the French Presidency. It was not the French Presidency which selected the date for this summit. The summit will take place in the second half of 2008. It falls to us to ensure that preparations are made in the best possible circumstances, and this summit should provide an opportunity for the partnership between China and the European Union to address new issues, in particular those relating to action against climate change and to environmental and social standards - as many of you have said.
China's determination to play a more important role in the international arena must be accompanied by new responsibilities in the field of human rights, in the social sphere and in relation to environmental protection. We are aware of that and we are prepared to work towards that goal, and the European Union is undoubtedly the most suitable partner to help China follow this path.
In this respect, after having consulted his colleagues and counterparts and received their consent, President Sarkozy, in his capacity as President of the European Union, assumes the responsibilities of engaging in a comprehensive dialogue between the European Union and China. If China wishes to play a bigger role on the world stage, it must shoulder the resultant responsibilities. Many comparisons have been made, for example by Mr Cohn-Bendit. I noted the comparison with the USSR of Brezhnev. Do we really want a conflict between two antagonistic blocs? Was not some progress made in the dialogue that has also been made with this great country? We played a key role in achieving this progress, and it is also through dialogue and through democratic developments that our values prevailed, as always. We must have a challenging dialogue with China where no subject is taboo, and we must encourage it to make commitments in all areas, in the political, human rights and social fields.
Indeed, some Members have mentioned the death penalty. We should also address this issue with China, but we must also address it with all the other countries, and I hope that the same conservative Members who have spoken just now on the subject will do so. I should like to remind you that there are other countries where the death penalty is in force that have relations with the European Union; however, we do need to have this comprehensive dialogue. We must also proceed with caution, and I am in full agreement with what the Commission said with regard to the Council, that we should not exacerbate nationalist feelings in China at a time when it is playing host to a very important event for the whole country, a country which is seeking to achieve its integration into the international arena.
It is in that spirit, assuming all the responsibilities that are associated with his role and acting in full awareness of the nature of European values, that President Sarkozy, in his new role, will visit Beijing to convey this message and also to demonstrate that we have faith in the positive development of this great country with regard to its integration into the international arena. We have already seen tangible signs of progress in Burma and in the resolution of conflicts with Iran and with North Korea; these are all areas where we also need China's assistance. This clearly involves much more than purely commercial interests.
Finally, I would say to Mr Cappato that, in all our relations, whether within the EU, with regard to minorities, or in relations between the Union and some of its partners, we must also have the same requirements and be careful before giving the whole world lessons in morality.
Member of the Commission. - Mr President, I shall be very brief because much has been said.
I would just like to reiterate that the relationship with China is a very multifaceted one. That means that we have huge scope in this strategic relationship. Apart from the environment, trade, culture - whatever the various sectoral talks and dialogues that we have - we also take the concerns with regard to human rights that have been particularly expressed here today very seriously. We take them seriously whether they concern human rights defenders or petitioners who are in jail or the application of the death penalty. It is true that very high numbers of people are being executed. We have always mentioned this very clearly, also the alleged cases of torture and ill-treatment.
We have this human rights dialogue. It is true that sometimes it is not satisfactory, but we do not have another instrument. We have to continue having a dialogue with China. We have a saying in German: Steter Tropfen höhlt den Stein (Constant dripping wears the stone). This is what we are trying to do.
(Applause)
To close this debate, five proposals for a resolution have been submitted in accordance with Article 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow at 9 a.m., by way of exception, due to the presentation of the programme for the French Presidency.
Written statements (Article 142 of the Rules of Procedure)
in writing. - (SK) The Olympic Games in Beijing are approaching but, according to my information, the human rights' situation in China has not improved. Rather, on the contrary, the Chinese regime keeps arresting more and more people in order to prevent potential demonstrations during the Olympic Games.
Press freedom is extremely important because the independent media are the ones that provide uncensored information on the human rights' situation in China. Therefore it is vital that independent TV stations, such as NTDTV, can also broadcast. This TV station broadcasts 24/7 in Chinese and English via satellites over Asia, Europe, Australia and North America. The French company Eutelsat that transmits NTDTV suddenly stopped NTDTV's signal over Asia on 16 June 2008, apparently because of the pressure applied by the Communist Party of China.
Commissioner Ferrero-Waldner, I appeal to you in the hope that you will use, in the name of the Commission, all possible means to restore NTDTV broadcasts over Asia. I also call on the French Presidency to prevent, in the name of the Council, the restrictions on freedom of speech in China.
I call on the Chinese authorities to show the world that the fact that the Olympic Games were given to Beijing has resulted in an improved human rights' situation in China. I believe that opening Tibet to tourists, journalists and all media will be for real and will allow uncensored information to be provided about the situation in this area.
in writing. - (HU) Enlargement is one of the EU's most successful policies, and at the same time perhaps one of the most effective instruments of external policy ever known. Every enlargement up to now has strengthened the Union, and has stabilised and generally aligned the countries that have acceded. The four years that have passed since the enlargement of 2004 have put to rest all the unfounded fears and misleading information that preceded it: the enlargement is an overwhelming success, and both old and new have gained a great deal from it. Unfortunately, some politicians, either consciously or from sheer stupidity, deny the success of the enlargement and mislead citizens in the old Member States. It is therefore of paramount importance that we acquaint society with the advantages and benefits of enlargement.
The rejection of the Lisbon Treaty by Ireland really is a major barrier to further enlargement of the Union. I still trust that the EU will quickly find a solution in order to save the Lisbon Treaty. However, Croatia's admission should not be held hostage: the accession of Croatia is legally possible even without Lisbon coming to life. Croatia could therefore become a member at the end of 2009 or the start of 2010, depending on the progress of the accession negotiations.
The relationship between enlargement strategy and the European Neighbourhood Policy is a complicated question. I basically agree that our European neighbours who do not yet have the prospect of membership should move from one category to the other according to their fulfilment of measurable objectives. At the same time, it is important that the Union be able to protect its geopolitical area of freedom of movement and, with regard to integration capacity, it should itself decide in some specific cases what prospects to offer its partners.